DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-20, filed 1/25/2021, are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 20 is objected to because of the following informalities: in line 6, “64” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McPherson et al. US Pub. No. 2017/0131059.
McPherson teaches:
In Reference to Claim 1
A crossbow (crossbow 6 with trigger mechanism 10, Fig. 1-19) comprising: 
a longitudinally extending main beam (16, Fig. 1); 
a bow mechanism including: (1) a pair of outwardly extending bow limbs extending transversely from opposite lateral sides of the main beam (pair of limbs 19, Fig. 1); and (2) a bowstring operatively engaged to the outwardly extending bow limbs (bowstring 12) and movable from: (a) an un-cocked position (at rest position at the forward end of the stock between the cams ahead of the trigger mechanism housing); to (b) a cocked position (Fig. 1 shows bowstring 12 in the cocked or drawn position held by the trigger mechanism); 
a trigger mechanism (trigger assembly 10) including: a string latch (string latch 40) selectively movable into: (1) a first string latch position that holds the bowstring in the cocked position (Fig. 7/13 shows the latch 40 with the catch 44 holding the bowstring 12 in the cocked position); (2) a second string latch position distinct from the first latch position that does not hold the bowstring in the cocked position (the latch 40 rotates forward to a second firing position that release the bowstring, Fig. 8); and (3) a third string latch position distinct from the first and second string latch positions (third string latch position rotates the latch rearward to allow for a decocking of the bow, Fig. 9-12); and 
a de-cock mechanism (70) including: a de-cock activator selectively movable from: (1) a first de-cock activator position that prevents the string latch from being moved into the third string latch position (Fig. 17, activator 70 via interfering portion 72 prevents movement of the latch 40 into the third decocking position, [0068]-[0071], [0084]); into (2) a second de-cock activator position that permits the string latch to be moved into the third string latch position (Fig. 9-12, [0068], [0073]); 
wherein when the string latch is in the first string latch position and holds the bowstring in the cocked position (latch 40 holds the bowstring 12 in the first cocked position, Fig. 6-8): the trigger mechanism is selectively operable to move the string latch into the second string latch position permitting the bowstring to be moved from the cocked position to the un-cocked position to fire the crossbow (trigger 30 is movable to release the cocked latch and bowstring to fire the bowstring/arrow, Fig. 7-8); and 
wherein when the string latch is in the first string latch position and holds the bowstring in the cocked position (Fig. 2) and the de-cock activator is in the second de-cock activator position: the string latch is selectively movable into the third string latch position and then the second string latch position permitting the bowstring to be moved from the cocked position to the un-cocked position to de-cock the crossbow without firing the crossbow (the bowstring is held by the latch 40 in the first cocked position as in Fig. 2, wherein when the arrow sensor does not detect an arrow, the decock mechanism 70 is movable to the second position to allow movement of the latch to the third position with the bowstring drawn rearward to allow decocking of the bow by allowing the latch to move to the second release position when no force is applied to the latch during the rearward bowstring movement [0074] to allow decocking without firing the trigger, Fig. 9-12, [0067]-[0075], [0084]).  
In Reference to Claim 2
The crossbow of claim 1 wherein the string latch: pivots in a first direction from the first string latch position to the second string latch position (the latch 40 pivots in a first forward direction to release the bowstring, Fig. 6-8); and pivots in a second direction, opposite the first direction, from the first string latch position to the third string latch position (the latch 40 pivots rearward opposite the release direction to the third de-cocking position, Fig. 9).  
In Reference to Claim 3
The crossbow of claim 2 wherein the string latch: pivots in the first direction from the third string latch position to the second string latch position; and moves through the first string latch position as it pivots from the third string latch position to the second string latch position (during decocking, the latch is held in the second release position to allow the bowstring to be decocked while the latch moves from the third rearmost position, past the cocked first position and into the second release position, [0067]-[0075]).  
In Reference to Claim 17
A crossbow method (crossbow 6 with trigger mechanism 10 and method of using, Fig. 1-19) comprising the steps of: 
A) providing a crossbow (crossbow 6, Fig. 1) including: 
a longitudinally extending main beam (16, Fig. 1); 
a bow mechanism including: (1) a pair of outwardly extending bow limbs extending transversely from opposite lateral sides of the main beam (pair of limbs 19, Fig. 1); and (2) a bowstring operatively engaged to the outwardly extending bow limbs (bowstring 12);
a trigger mechanism including a string latch (trigger mechanism 10/30 with latch 40); and 
a de-cock mechanism including a de-cock activator (decock mechanism 70 with activator portion 72); 
B) providing the bowstring to be operable to perform the step of: moving between: (1) an un- cocked position; and (2) a cocked position (Fig. 1, the bowstring 12 is movable from a first at rest position at the forward end of the stock between the cams ahead of the trigger mechanism housing to the cocked or drawn position held by the latch/trigger mechanism); 
C) providing the string latch to be operable to perform the step of: moving into: (1) a first string latch position that holds the bowstring in the cocked position (Fig. 7/13 shows the latch 40 with the catch 44 holding the bowstring 12 in the cocked position); (2) a second string latch position distinct from the first latch position that does not hold the bowstring in the cocked position (the latch 40 rotates forward to a second firing position that release the bowstring, Fig. 8); and (3) a third string latch position distinct from the first and second string latch positions (third string latch position rotates the latch rearward to allow for a decocking of the bow, Fig. 9-12); and 
D) providing the de-cock activator to be operable to perform the step of: moving from: (1) a first de-cock activator position that prevents the string latch from being moved into the third string latch position (Fig. 17, decock activator 70 via interfering portion 72 prevents movement of the latch 40 into the third decocking position, [0068]-[0071], [0084]); into (2) a second de-cock activator position that permits the string latch to be moved into the third string latch position (Fig. 9-12, [0068], [0073]); 
wherein when the string latch is in the first string latch position and holds the bowstring in the cocked position (latch 40 holds the bowstring 12 in the first cocked position, Fig. 6-8): E) providing the trigger mechanism to be operable to perform the step of: moving the string latch into the second string latch position permitting the bowstring to be moved from the cocked position to the un-cocked position to fire the crossbow (trigger 30 is movable to release the cocked latch and bowstring to fire the bowstring/arrow, Fig. 7-8); and 
wherein when the string latch is in the first string latch position and holds the bowstring in the cocked position (Fig. 2) and the de-cock activator is in the second de-cock activator position: F) providing the string latch to be operable to perform the step of: moving into the third string latch position and then the second string latch position permitting the bowstring to be moved from the cocked position to the un-cocked position to de-cock the crossbow without firing the crossbow (the bowstring 12 is held by the latch 40 in the first cocked position as in Fig. 2, wherein when the arrow sensor does not detect an arrow, the decock mechanism 70 is movable to the second position to allow movement of the latch to the third position with the bowstring drawn rearward to allow decocking of the bow by allowing the latch to move to the second release position when no force is applied to the latch during the rearward bowstring movement [0074] to allow decocking without firing the trigger, Fig. 9-12, [0067]-[0075], [0084]).  
In Reference to Claim 18
The crossbow method of claim 17 wherein: step E comprises the step of: pivoting the string latch in a first direction (the latch 40 pivots in a first forward direction to release the bowstring, Fig. 6-8); and step F comprises the step of: pivoting the string latch in a second direction, opposite the first direction (the latch 40 pivots rearward opposite the release direction to the third de-cocking position, Fig. 9).  
Allowable Subject Matter
Claims 10-16 are allowed.
Claims 4-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: in addition to the other claim limitations, the specific limitations of the trigger link must be in the second trigger link position to permit the string latch to move from the first string latch position to the second string latch position; and the trigger link must be in the second trigger link position to permit the string latch to move from the third string latch position to the second string latch position, or a claw is selectively movable to cause the string latch to move from the first string latch position to the third string latch position; and the claw is selectively operable to move the bowstring from the cocked position to the un-cocked position to de-cock the crossbow without firing the crossbow is not anticipated by or found obvious by the cited prior art.  McPherson teaches that the latch may be de-cocked without actuating or moving the trigger to the second position (remains in the first position) where the claims require the trigger is held in the second position during decocking and McPherson teaches using manual or crank means to aid in decocking but does not disclose the claw portion specifically engaging the string latch to move the latch to the third position as the bowstring contacts the disengage arm 46 and not the claw member.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Pulkrabek (9,383,159) teaches a similar crossbow and cocking mechanism, trigger mechanism with a string latch and trigger link, and a de-cocking activator on a traveling claw that interacts with the trigger but fails to teach the claimed limitations.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711